IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, Case No. 3:19cr101
Plaintiff, : JUDGE WALTER H. RICE
v. .
JAMIL BARKER,

Defendant.

 

ENTRY REFERRING DEFENDANT TO DR. MASSIMO De MARCHIS, PSY.D.,
FOR AN EXAMINATION TO DETERMINE PRESENT MENTAL STATUS OF
DEFENDANT, PURSUANT TO 18 U.S.C.§3552(c); PROCEDURES ORDERED
OF COUNSEL; REQUEST OF DR. De MARCHIS AND OF COUNSEL

 

This Court, on its own motion and with the full concurrence of both government counsel and
counsel for defendant, refers the defendant to Dr. Massimo De Marchis, Psy.D., for a determination
of defendant’s present mental status, pursuant to 18 United States Code §3552(c) and for a report
of said evaluation.

Defendant is currently incarcerated in the Montgomery County Jail. The officials at the
Montgomery County Jail are to do all within their power to facilitate this evaluation.

It is the request of this Court that counsel for the defendant and the government furnish Dr.
De Marchis with any materials and/or statements they wish within seven days from date of this
Entry. For its part, the Court will furnish the pre-sentence investigation report, supervised release
violation petition and report, and the transcript of Probation Officer Gover’s testimony given on

October 17, 2019 to Dr. De Marchis.
Dr. De Marchis should delay any evaluation until expiration of the seven-day period.

 

Dated: October 21, 2019 _C ten

WALTER H. RICE ~
UNITED STATES DISTRICT JUDGE

Copy to:

Counsel of record

United States Marshals Office
Montgomery County Jail
